Order, Supreme Court, New York County (Richard D. Carruthers, J), entered on or about June 18, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant’s motion. Defendant’s very extensive criminal history, along with other negative factors in his background, outweighed evidence of his rehabilitation (see e.g. People v Correa, 83 AD3d 555 [2011], lv denied 17 NY3d 805 [2011]). Concur — Tom, J.P., Sweeny, Renwick, Freedman and Abdus-Salaam, JJ.